Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 10,
2004 among RadView Software Ltd., an Israeli corporation (the “Company”), and
the purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchasers, and
the Purchasers, severally and not jointly, desire to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I

DEFINITIONS

 


1.1                 DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN
THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Additional Investment Rights” means, collectively, the Additional Investment
Rights issued and sold under this Agreement, in the form of Exhibit A.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Shares, the
Additional Investment Rights and the Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Ordinary Shares are then listed or
quoted on an Eligible Market or any other national securities exchange, the
closing price per share of the Ordinary Shares for such date (or the nearest
preceding date) on the primary Eligible Market or exchange on which the Ordinary
Shares are then listed or quoted; (b) if prices for the Ordinary Shares are then
quoted on the OTC Bulletin Board, the closing bid price per share of the
Ordinary Shares for such date (or the nearest preceding date) so quoted; (c) if
prices for the Ordinary Shares are then reported in the “Pink Sheets” published
by the National Quotation Bureau Incorporated (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent closing
bid price per share of the Ordinary Shares so reported; or (d) in all other
cases, the fair market value of a share of Ordinary Shares as determined by an
independent appraiser selected in good faith by the Company’s Board of
Directors.

 

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission.

 

“Company Counsel” means Sharir, Shiv, Friedman & Co. and Fulbright & Jaworski
L.L.P., counsel to the Company.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Ordinary Shares.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means the issuance of Ordinary Shares (A) upon exercise or
conversion of any options or other securities described in Schedule 3.1(f)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule) or otherwise pursuant
to any employee benefit plan described in Schedule 3.1(f) or hereafter adopted
by the Company and approved by its shareholders,  (B) in connection with any
issuance of shares or grant of options to employees, officers, directors or
consultants of the Company pursuant to a stock option plan or other incentive
stock plan duly adopted by the Company’s board of directors or in respect of the
issuance of Ordinary Shares upon exercise of any such options, (C) pursuant to a
bona fide firm commitment underwritten public offering through a nationally
recognized investment banker in an aggregate offering amount greater than
$20,000,000, or (D) in connection with a bona fide joint venture or development
agreement or strategic partnership or to an independent Person, the primary
purpose of which is not to raise cash.

 

“Filing Date” means April 9, 2004, with respect to the initial Registration
Statement required to be filed hereunder, and, with respect to any additional
Registration Statements that may be required pursuant to Section 6.1(g), the
15th day if the Company is eligible to use Form S-3, and 30th day if the Company
is not eligible to use Form S-3, in each case, following the event that causes
such additional Registration Statement to be required under such Section.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Material Adverse Effect” shall mean an event that (i) adversely affects the
legality, validity or enforceability of any Transaction Document, (ii) has or
results in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform fully on a timely basis its obligations under any of the Transaction
Document; provided, that none of the following alone shall be deemed, in and of
itself, to constitute a Material Adverse Effect: (i) a change in the market
price or trading volume of the Ordinary Shares or (ii) changes in general
economic conditions or changes affecting the industry in which

 

2

--------------------------------------------------------------------------------


 

the Company operates generally (as opposed to Company-specific changes) so long
as such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Ordinary Shares or Convertible Securities.

 

“Ordinary Shares” means the Ordinary Shares of the Company, par value NIS 0.01
per share.

 

“Ordinary Shares Equivalents” means, collectively, Options and Convertible
Securities.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Per Unit Purchase Price” means $0.60.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchaser Counsel” has the meaning set forth in Section 6.2(a).

 

“Registrable Securities” means any Ordinary Shares (including the Shares and
Underlying Shares) issued or issuable pursuant to the Transaction Documents,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing; provided, however, that the treatment of these securities as
Registrable Securities shall terminate if and when such securities can be resold
under Rule 144(k) under the Securities Act and provided further however, that
any shares of capital stock issued or issuable, from time to time (with any
adjustments), in exchange for or otherwise with respect to any Shares or
Underlying Shares shall not be considered Registrable Securities to the extent
such shares of capital stock are covered by another, current and effective
registration statement permitting the resale without restriction of such shares.

 

“Registration Statement” means the initial registration statement required to be
filed under Article VI and any additional registration statements contemplated
by Section 6.1(g), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and

 

3

--------------------------------------------------------------------------------


 

all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 

“Required Effectiveness Date” means June 8, 2004, with respect to the initial
Registration Statement required to be filed hereunder,  and, with respect to any
additional Registration Statements that may be required pursuant to
Section 6.1(g), the 60th day if the Company is eligible to use Form S-3, and
90th day if the Company is not eligible to use Form S-3, in each case, following
the event that causes such additional Registration Statement to be required
under such Section.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Additional Investment Rights, the Warrants
and the Underlying Shares.

 

“Shares” means the Ordinary Shares which are being issued and sold to the
Purchasers at the Closing.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
at least a majority of the outstanding voting capital stock or holds an
equivalent equity or similar interest.

 

 “Trading Day” means (a) any day on which the Ordinary Shares are listed or
quoted and traded on their primary Trading Market, (b) if the Ordinary Shares
are not then listed or quoted and traded on any Eligible Market, then a day on
which trading occurs on the NASDAQ National Market (or any successor thereto),
or (c) if trading ceases to occur on the NASDAQ National Market (or any
successor thereto), any Business Day.

 

“Trading Market” means the NASDAQ SmallCap Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Ordinary Shares are then listed or quoted.

 

“Transaction Documents” means this Agreement, the Additional Investment Rights,
the Warrants, the Transfer Agent Instructions and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Transfer Agent Instructions, in the form
of Exhibit E, executed by the Company and delivered to and acknowledged in
writing by the Company’s transfer agent.

 

“Underlying Shares” means the Ordinary Shares issuable upon exercise of the
Additional Investment Rights and the Warrants.

 

“Unit” means one Ordinary Share and an Additional Investment Right to acquire
one Ordinary Share.

 

“Warrants” means, collectively, the Ordinary Shares purchase warrants A issued
and sold under this Agreement, in the form of Exhibit B-1, the Ordinary Shares
purchase warrants B

 

4

--------------------------------------------------------------------------------


 

issued and sold under this Agreement, in the form of Exhibit B-2, the Ordinary
Shares purchase warrants C issued and sold under this Agreement, in the form of
Exhibit B-3 and the Ordinary Shares purchase warrants D issued and sold under
this Agreement, in the form of Exhibit B-4, and any warrants or replacement
warrants issued upon exercise transfer, exchange or partial exercise of such
warrants.

 

ARTICLE II

PURCHASE AND SALE

 


2.1                 CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH
PURCHASER, AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM
THE COMPANY, SUCH NUMBER OF UNITS INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT AT THE PER UNIT PURCHASE PRICE. THE COMPANY’S
AGREEMENT WITH EACH OF THE PURCHASERS IS A SEPARATE AGREEMENT, AND THE SALE OF
THE SECURITIES TO EACH OF THE PURCHASERS IS A SEPARATE SALE.  THE CLOSING SHALL
TAKE PLACE AT THE OFFICES OF PURCHASER COUNSEL IMMEDIATELY FOLLOWING THE
EXECUTION HEREOF, OR AT SUCH OTHER LOCATION OR TIME AS THE PARTIES MAY AGREE.


 


2.2                 CLOSING DELIVERIES.


 


(A)                                AT THE CLOSING, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)                                     ONE OR MORE STOCK CERTIFICATES, FREE AND
CLEAR OF ALL RESTRICTIVE AND OTHER LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 4.1(B) HEREOF), EVIDENCING SUCH NUMBER OF SHARES EQUAL TO THE NUMBER OF
UNITS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT, REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(II)                                  AN ADDITIONAL INVESTMENT RIGHT, REGISTERED
IN THE NAME OF SUCH PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE
RIGHT TO ACQUIRE SUCH NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH
PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT, ON THE TERMS SET FORTH
THEREIN;

 

(III)                               A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH
NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT UNDER THE HEADING “UNDERLYING SHARES SUBJECT TO
WARRANT A”, ON THE TERMS SET FORTH THEREIN;

 

(IV)                              A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH
NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT UNDER THE HEADING “UNDERLYING SHARES SUBJECT TO
WARRANT B”, ON THE TERMS SET FORTH THEREIN;

 

(V)                                 A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH
NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE

 

5

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT UNDER THE HEADING “UNDERLYING SHARES SUBJECT TO WARRANT C”, ON
THE TERMS SET FORTH THEREIN;

 

(VI)                              A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE SUCH
NUMBER OF UNDERLYING SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT UNDER THE HEADING “UNDERLYING SHARES SUBJECT TO
WARRANT D”, ON THE TERMS SET FORTH THEREIN;

 

(VII)                           A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM
OF EXHIBIT C, EXECUTED BY SUCH COUNSEL AND DELIVERED TO THE PURCHASERS; AND

 

(VIII)                        DULY EXECUTED TRANSFER AGENT INSTRUCTIONS
ACKNOWLEDGED BY THE COMPANY’S TRANSFER AGENT.

 


(B)                 AT THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY AN AMOUNT EQUAL TO THE PER UNIT PURCHASE PRICE
MULTIPLIED BY THE NUMBER OF UNITS INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT, IN UNITED STATES DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN WRITING TO SUCH
PURCHASER BY THE COMPANY FOR SUCH PURPOSE.


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 


3.1                 REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO EACH OF THE PURCHASERS AS FOLLOWS:


 


(A)                  SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT
SUBSIDIARIES OTHER THAN THOSE LISTED IN SCHEDULE 3.1(A).  EXCEPT AS DISCLOSED IN
SCHEDULE 3.1(A), THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL
STOCK OR COMPARABLE EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY
LIEN AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR COMPARABLE
EQUITY INTEREST OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID,
NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(B)                 ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS
APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS
OF ITS RESPECTIVE ARTICLES OF ASSOCIATION, CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH
THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT.


 


(C)                  AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE

 

6

--------------------------------------------------------------------------------


 


PART OF THE COMPANY AND NO FURTHER CONSENT OR ACTION IS REQUIRED BY THE COMPANY,
ITS BOARD OF DIRECTORS OR ITS SHAREHOLDERS.  EACH OF THE TRANSACTION DOCUMENTS
HAS BEEN (OR UPON DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY AND IS, OR WHEN
DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE, THE VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, FRAUDULENT TRANSFER AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY).


 


(D)                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I)
CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS, ARTICLES OF ASSOCIATION OR
OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF,
ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY
OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR
ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) RESULT IN A VIOLATION OF ANY LAW,
RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF
ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS
SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE
RULES AND REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY
OR ITS SECURITIES ARE SUBJECT), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY
OR A SUBSIDIARY IS BOUND OR AFFECTED (EXCEPT, WITH RESPECT TO CLAUSE (II), FOR
SUCH CONFLICTS, DEFAULTS, TERMINATIONS, AMENDMENTS, ACCELERATIONS, CANCELLATIONS
AND VIOLATIONS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT).


 


(E)                  ISSUANCE OF THE SECURITIES.  THE SECURITIES (INCLUDING THE
UNDERLYING SHARES) ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN
ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS AND SHALL NOT BE
SUBJECT TO PREEMPTIVE RIGHTS OR SIMILAR RIGHTS OF SHAREHOLDERS.  THE COMPANY HAS
RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF ORDINARY
SHARES ISSUABLE UPON EXERCISE OF THE ADDITIONAL INVESTMENT RIGHTS AND THE
WARRANTS.


 


(F)                    CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL
AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES
OF THE COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET FORTH IN
SCHEDULE 3.1(F).  ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS.  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(F),
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY
PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY ORDINARY SHARES, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL ORDINARY SHARES, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO ORDINARY SHARES. THERE ARE
NO ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS CONTAINED IN ANY SECURITY ISSUED
BY THE COMPANY (OR IN ANY AGREEMENT PROVIDING RIGHTS TO SECURITY HOLDERS) AND
THE ISSUE AND SALE OF THE SECURITIES (INCLUDING THE UNDERLYING SHARES) WILL NOT
OBLIGATE THE COMPANY TO ISSUE ORDINARY SHARES OR OTHER SECURITIES TO ANY PERSON 
AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE
EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.  TO THE
KNOWLEDGE OF THE COMPANY, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 3.1(F),
NO PERSON OR GROUP OF RELATED PERSONS BENEFICIALLY OWNS (AS DETERMINED PURSUANT
TO RULE 13D-3 UNDER THE EXCHANGE ACT), OR HAS THE RIGHT TO ACQUIRE, BY AGREEMENT

 

7

--------------------------------------------------------------------------------


 


WITH OR BY OBLIGATION BINDING UPON THE COMPANY, BENEFICIAL OWNERSHIP OF IN
EXCESS OF 5% OF THE OUTSTANDING ORDINARY SHARES, IGNORING FOR SUCH PURPOSES ANY
LIMITATION ON THE NUMBER OF ORDINARY SHARES THAT MAY BE OWNED AT ANY SINGLE
TIME.


 


(G)                 SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED
ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT, INCLUDING
PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE
HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW TO FILE SUCH
MATERIAL) (THE FOREGOING MATERIALS (TOGETHER WITH ANY MATERIALS FILED BY THE
COMPANY UNDER THE EXCHANGE ACT, WHETHER OR NOT REQUIRED) BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THIS AGREEMENT AND
THE SCHEDULES TO THIS AGREEMENT, THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS
OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH
SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS
DELIVERED TO EACH PURCHASER TRUE, CORRECT AND COMPLETE COPIES OF ALL SEC REPORTS
FILED WITHIN THE 10 DAYS PRECEDING THE DATE HEREOF.  AS OF THEIR RESPECTIVE
DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR
THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL,
IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.  ALL MATERIAL AGREEMENTS TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS A PARTY OR TO WHICH THE PROPERTY OR ASSETS OF THE
COMPANY OR ANY SUBSIDIARY ARE SUBJECT ARE INCLUDED AS PART OF OR SPECIFICALLY
IDENTIFIED IN THE SEC REPORTS.


 


(H)                 MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED
FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY
DISCLOSED IN THE SEC REPORTS OR IN SCHEDULE 3.1(H), (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR
THAT COULD RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT
INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES
AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S
FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS
MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF
ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, EXCEPT AS DISCLOSED IN ITS SEC
REPORTS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO ITS SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK, AND (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK-BASED PLANS.


 


(I)                     ABSENCE OF LITIGATION.  EXCEPT FOR THE NASDAQ REVIEW
DESCRIBED IN SECTION 3.1(O), THERE IS NO ACTION, SUIT, CLAIM, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD, GOVERNMENT
AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES
THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 

8

--------------------------------------------------------------------------------


 


(J)                     COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I)
IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT
BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A
DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY
SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS
IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT
OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III)
IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL PROTECTION, OCCUPATIONAL HEALTH
AND SAFETY, PRODUCT QUALITY AND SAFETY AND EMPLOYMENT AND LABOR MATTERS, EXCEPT
IN EACH CASE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(K)                  TITLE TO ASSETS. THE COMPANY AND THE SUBSIDIARIES HAVE
GOOD  TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO
THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES AND GOOD TITLE TO ALL PERSONAL
PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO
NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND
THE SUBSIDIARIES, OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. ANY REAL PROPERTY
AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD BY
THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH EXCEPTIONS THAT
COULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(L)                     CERTAIN FEES.  EXCEPT FOR THE FEES DESCRIBED IN
SCHEDULE 3.1(L), NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE
PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER,
PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE COMPANY HAS NOT TAKEN ANY
ACTION THAT WOULD CAUSE ANY PURCHASER TO BE LIABLE FOR ANY SUCH FEES OR
COMMISSIONS.


 


(M)               PRIVATE PLACEMENT.  NEITHER THE COMPANY NOR ANY PERSON ACTING
ON THE COMPANY’S BEHALF HAS SOLD OR OFFERED TO SELL OR SOLICITED ANY OFFER TO
BUY THE SECURITIES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR ADVERTISING. 
NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES NOR ANY PERSON ACTING ON THE
COMPANY’S BEHALF HAS, DIRECTLY OR INDIRECTLY, AT ANY TIME WITHIN THE PAST SIX
MONTHS, MADE ANY OFFER OR SALE OF ANY SECURITY OR SOLICITATION OF ANY OFFER TO
BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE AVAILABILITY
OF THE EXEMPTION FROM REGISTRATION UNDER REGULATION D UNDER THE SECURITIES ACT
IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES AS CONTEMPLATED HEREBY
OR (II) CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THE TRANSACTION
DOCUMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF
ANY APPLICABLE LAW, REGULATION OR STOCKHOLDER APPROVAL PROVISIONS, INCLUDING,
WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY TRADING MARKET;
PROVIDED, HOWEVER, THAT THE COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO THE ACTIVITIES OF ANY OF THE PLACEMENT AGENTS OR ANY AFFILIATE OF ANY
OF THEM ENGAGED BY THE COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.  THE COMPANY IS NOT A UNITED STATES REAL PROPERTY HOLDING
CORPORATION WITHIN THE MEANING OF THE FOREIGN INVESTMENT IN REAL PROPERTY TAX
ACT OF 1980.


 


(N)                 FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE TO REGISTER
ITS ORDINARY SHARES FOR RESALE BY THE PURCHASERS USING FORM S-3 PROMULGATED
UNDER THE SECURITIES ACT.


 


(O)                 LISTING AND MAINTENANCE REQUIREMENTS. ON FEBRUARY 11, 2004,
THE COMPANY RECEIVED A LETTER (THE “LETTER”) FROM NASDAQ INDICATING THAT NASDAQ
WAS REVIEWING THE COMPANY’S COMPLIANCE WITH NASDAQ LISTING REQUIREMENTS.  EXCEPT
FOR THE LETTER AND AS DISCLOSED IN

 

9

--------------------------------------------------------------------------------


 


THE SEC DOCUMENTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE
HEREOF, RECEIVED NOTICE (WRITTEN OR ORAL) FROM ANY TRADING MARKET ON WHICH THE
ORDINARY SHARES ARE OR HAVE BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY
IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH
TRADING MARKET.


 


(P)                 REGISTRATION RIGHTS.  EXCEPT AS DESCRIBED IN
SCHEDULE 3.1(P), THE COMPANY HAS NOT GRANTED OR AGREED TO GRANT TO ANY PERSON
ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES
OF THE COMPANY REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY THAT ARE IN EFFECT.


 


(Q)                 APPLICATION OF TAKEOVER PROTECTIONS.  THERE IS NO CONTROL
SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION
UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE
COMPANY’S CHARTER DOCUMENTS OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR
COULD BECOME APPLICABLE TO ANY OF THE PURCHASERS AS A RESULT OF THE PURCHASERS
AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER
THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE
SECURITIES.


 


(R)                    DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY
OTHER DULY AUTHORIZED PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE
PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR
MIGHT CONSTITUTE MATERIAL, NONPUBLIC INFORMATION.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT EACH OF THE PURCHASERS WILL RELY ON THE FOREGOING REPRESENTATIONS
IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL DISCLOSURE
MATERIALS PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO THIS AGREEMENT,
FURNISHED BY OR ON BEHALF OF THE COMPANY ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. 
NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR BUSINESS, PROPERTIES,
PROSPECTS, OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER APPLICABLE LAW, RULE
OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT
WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED, EXCEPT, UNTIL SUCH TIME
AS A PRESS RELEASE IS ISSUED PURSUANT TO SECTION 4.6, THE EXECUTION OF THIS
AGREEMENT.  THE COMPANY ACKNOWLEDGES AND AGREES THAT (I) NO PURCHASER MAKES OR
HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 3.2 OR
(II) ANY ORAL STATEMENT, COMMITMENT OR PROMISE TO THE COMPANY OR, TO ITS
KNOWLEDGE, ANY OF ITS REPRESENTATIVES WHICH IS OR WAS AN INDUCEMENT TO THE
COMPANY TO ENTER INTO THIS AGREEMENT OR OTHERWISE.


 


(S)                  ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF
SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE
COMPANY AND TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
COMPANY FURTHER ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR
OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY
PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY
INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS
AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.

 

10

--------------------------------------------------------------------------------


 


(T)                    PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES
HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND
OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN CONNECTION WITH
THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE
FAILURE TO SO HAVE COULD HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY RIGHTS”). NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED A WRITTEN NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE
COMPANY OR ANY SUBSIDIARY VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON.
TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE
ENFORCEABLE AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF
THE INTELLECTUAL PROPERTY RIGHTS.


 


(U)                 INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN REASONABLY COMPARABLE
BUSINESSES.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE
THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN
SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY
BE NECESSARY TO CONTINUE ITS BUSINESS, OTHER THAN SUCH COVERAGES IN RESPECT OF
WHICH THE FAILURE TO CONTINUE SUCH COVERAGE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


 


(V)                 REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES
POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT
THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE
FAILURE TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER
THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING
TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(W)               TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET
FORTH IN SEC REPORTS FILED AT LEAST TEN DAYS PRIOR TO THE DATE HEREOF, NONE OF
THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY,
NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION
WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES,
OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT
PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL
OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL
INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(X)                   SOLVENCY. BASED ON THE FINANCIAL CONDITION OF THE COMPANY
AS OF THE CLOSING DATE, (I) THE COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS
EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE
COMPANY’S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN CONTINGENT
LIABILITIES) AS THEY MATURE; (II) THE COMPANY’S ASSETS (UPON RECEIPT OF THE
PROCEEDS OF THIS TRANSACTION) DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO
CARRY ON ITS BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE
PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND
PROJECTED CAPITAL REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF; AND (III) THE
CURRENT CASH FLOW OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD
RECEIVE, WERE IT TO LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL
ANTICIPATED USES OF THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN
RESPECT OF ITS DEBT WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES
NOT INTEND TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE
(TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN
RESPECT OF ITS DEBT).

 

11

--------------------------------------------------------------------------------


 


(Y)                 GOING CONCERN.  THE COMPANY AND THE SUBSIDIARIES HAVE NO
KNOWLEDGE (UPON RECEIPT OF THE PROCEEDS OF THIS TRANSACTION) THAT ERNST & YOUNG,
THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS, WILL ISSUE AN AUDIT LETTER
CONTAINING A “GOING CONCERN” OPINION IN CONNECTION WITH THE COMPANY’S ANNUAL
REPORT ON FORM 10-K PURSUANT TO SECTION 13 OR 15(D) UNDER THE EXCHANGE ACT FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2003 OR OTHERWISE.


 


(Z)                   INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 

(aa)                            Sarbanes-Oxley Act. The Company is in compliance
with applicable  requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the Commission thereunder in effect as of
the date of this Agreement, except where such noncompliance could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 


3.2               REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH
PURCHASER HEREBY, AS TO ITSELF ONLY AND FOR NO OTHER PURCHASER, REPRESENTS AND
WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                  ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE PURCHASE BY SUCH PURCHASER OF THE
SHARES, THE ADDITIONAL INVESTMENT RIGHTS AND THE WARRANTS HEREUNDER HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH PURCHASER.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH PURCHASER AND CONSTITUTES
THE VALID AND BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS.


 


(B)                 INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE
SECURITIES FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF. NOTWITHSTANDING
ANYTHING IN THIS SECTION 3.2(B) TO THE CONTRARY, THE FOREGOING REPRESENTATION,
IS WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT, SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL
OR ANY PART OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH REGISTRATION AND IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY SUCH PURCHASER TO HOLD
SECURITIES FOR ANY PERIOD OF TIME.


 


(C)                  PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED
THE SHARES, THE ADDITIONAL INVESTMENT RIGHTS AND THE WARRANTS, IT WAS, AND AT
THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER
THE SECURITIES ACT. IN THE NORMAL COURSE OF ITS BUSINESS, IT INVESTS IN OR
PURCHASES SECURITIES SIMILAR TO THE SECURITIES AND IT HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF PURCHASING THE SECURITIES.


 


(D)                 EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE
OR TOGETHER WITH ITS REPRESENTATIVES HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS

 

12

--------------------------------------------------------------------------------


 


SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE
INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT
IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.


 


(E)                  INFORMATION. SUCH PURCHASER HAS BEEN FURNISHED ALL
MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND
ITS SUBSIDIARIES AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES
THAT HAVE BEEN REQUESTED BY THE PURCHASER. SUCH PURCHASER HAS BEEN AFFORDED THE
OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY AND HAS RECEIVED WHAT THE PURCHASER
BELIEVES TO BE SATISFACTORY ANSWERS TO ANY SUCH INQUIRIES. SUCH PURCHASER
UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF
RISK.


 


(F)                    RESTRICTED SECURITIES. SUCH PURCHASER UNDERSTANDS THAT
THE SECURITIES ARE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE U.S.
FEDERAL SECURITIES LAWS INASMUCH AS THEY ARE BEING ACQUIRED FROM THE COMPANY IN
A TRANSACTION NOT INVOLVING A PUBLIC OFFERING AND THAT UNDER SUCH LAWS AND
APPLICABLE REGULATIONS SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER
THE SECURITIES ACT ONLY IN CERTAIN LIMITED CIRCUMSTANCES, AND ARE SUBJECT TO THE
TRANSFER RESTRICTIONS AND LEGEND REQUIREMENTS SET FORTH IN SECTION 4.1.


 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 


4.1               TRANSFER RESTRICTIONS.


 


(A)                                  SECURITIES MAY ONLY BE DISPOSED OF PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  IN CONNECTION WITH
ANY TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR TO THE COMPANY OR PURSUANT TO RULE 144(K), EXCEPT AS OTHERWISE SET
FORTH HEREIN, THE COMPANY MAY REQUIRE THE TRANSFEROR TO PROVIDE TO THE COMPANY
AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF
WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY HEREBY CONSENTS TO AND AGREES TO
REGISTER ON THE BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT, WITHOUT ANY
SUCH LEGAL OPINION, ANY TRANSFER OF SECURITIES BY A PURCHASER TO AN AFFILIATE OF
SUCH PURCHASER, PROVIDED THAT THE TRANSFEREE CERTIFIES TO THE COMPANY THAT IT IS
AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.


 


(B)                                 THE PURCHASERS AGREE TO THE IMPRINTING, SO
LONG AS IS REQUIRED BY THIS SECTION 4.1(B), OF THE FOLLOWING LEGEND ON ANY
CERTIFICATE EVIDENCING SECURITIES:


 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

13

--------------------------------------------------------------------------------


 

NOTWITHSTANDING THE FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a Registration Statement covering the resale of
such Securities is effective under the Securities Act, or (ii) following any
sale of such Securities pursuant to Rule 144, or (iii) if such Securities are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). 
Following the Effective Date or at such earlier time as a legend is no longer
required for certain Securities, the Company will no later than three Trading
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a legended certificate representing such Securities, deliver
or cause to be delivered to such Purchaser a certificate representing such
Securities that is free from all restrictive and other legends.  The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.  For so long as any Purchaser owns Securities, the Company will not
effect or publicly announce its intention to effect any exchange,
recapitalization or other transaction that effectively requires or rewards
physical delivery of certificates evidencing the Ordinary Shares.

 


(C)                                  THE COMPANY ACKNOWLEDGES AND AGREES THAT A
PURCHASER MAY FROM TIME TO TIME PLEDGE OR GRANT A SECURITY INTEREST IN SOME OR
ALL OF THE SECURITIES IN CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES AND, IF REQUIRED UNDER
THE TERMS OF SUCH AGREEMENT, LOAN OR ARRANGEMENT, SUCH PURCHASER MAY TRANSFER
PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED PARTIES.  SUCH A PLEDGE
OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OF THE COMPANY AND NO LEGAL OPINION
OF THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION
THEREWITH.  FURTHER, NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT THE
APPROPRIATE PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH
REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY
REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES,
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 424(B) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING SHAREHOLDERS
THEREUNDER.


 


4.2                               FURNISHING OF INFORMATION.  AS LONG AS ANY
PURCHASER OWNS SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  UPON THE REQUEST OF ANY PURCHASER, THE COMPANY SHALL DELIVER
TO SUCH PURCHASER A WRITTEN CERTIFICATION OF A DULY AUTHORIZED OFFICER AS TO
WHETHER IT HAS COMPLIED WITH THE PRECEDING SENTENCE. AS LONG AS ANY PURCHASER
OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH
LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE
IN ACCORDANCE WITH PARAGRAPH (C) OF RULE 144 SUCH INFORMATION AS IS REQUIRED FOR
THE PURCHASERS TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY FURTHER
COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY
REASONABLY REQUEST TO SATISFY THE PROVISIONS OF RULE 144 APPLICABLE TO THE
ISSUER OF SECURITIES RELATING TO TRANSACTIONS FOR THE SALE OF SECURITIES
PURSUANT TO RULE 144.


 


4.3               INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS BEST
EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF

 

14

--------------------------------------------------------------------------------


 


THE SALE OF THE SECURITIES TO THE PURCHASERS OR THAT WOULD BE INTEGRATED WITH
THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF
ANY TRADING MARKET.


 


4.4               RESERVATION OF SECURITIES.  THE COMPANY SHALL MAINTAIN A
RESERVE FROM ITS DULY AUTHORIZED ORDINARY SHARES FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.  IN THE EVENT THAT AT ANY
TIME THE THEN AUTHORIZED ORDINARY SHARES ARE INSUFFICIENT FOR THE COMPANY TO
SATISFY ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY
SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED ORDINARY SHARES.


 


4.5               SUBSEQUENT PLACEMENTS.


 


(A)                                  FROM THE DATE HEREOF UNTIL THE EFFECTIVE
DATE, THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, GRANT ANY
OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF (OR ANNOUNCE ANY OFFER, SALE, GRANT
OR ANY OPTION TO PURCHASE OR OTHER DISPOSITION OF) ANY OF ITS OR THE
SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT SECURITIES, INCLUDING WITHOUT
LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER INSTRUMENT OR SECURITY THAT IS, AT
ANY TIME DURING ITS LIFE AND UNDER ANY CIRCUMSTANCES, CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR ORDINARY SHARES OR ORDINARY SHARES EQUIVALENTS
(ANY SUCH OFFER, SALE, GRANT, DISPOSITION OR ANNOUNCEMENT BEING REFERRED TO AS A
“SUBSEQUENT PLACEMENT”).


 


(B)                                 FROM THE EFFECTIVE DATE UNTIL 30 TRADING
DAYS AFTER THE EFFECTIVE DATE (THE “BLOCKOUT PERIOD”), THE COMPANY WILL NOT,
DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT PLACEMENT EXCEPT AS SET FORTH IN
SECTION 4.5(E).


 


(C)                                  THE BLOCKOUT PERIOD SET FORTH IN
SECTION 4.5(B) ABOVE SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS DURING
SUCH PERIOD IN WHICH (I) TRADING IN THE ORDINARY SHARES IS SUSPENDED BY ANY
TRADING MARKET, (II) THE REGISTRATION STATEMENT IS NOT EFFECTIVE, OR (III) THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY NOT BE USED BY THE
PURCHASERS FOR THE RESALE OF REGISTRABLE SECURITIES THEREUNDER.


 


(D)                                 FROM THE END OF THE BLOCKOUT PERIOD UNTIL
THE ONE YEAR ANNIVERSARY THEREOF, THE COMPANY’S BOARD OF DIRECTORS WILL VIEW
FAVORABLY PARTICIPATION OF THE PURCHASERS IN SUBSEQUENT PLACEMENTS ON A PRO RATA
BASIS OF 75% OF THE SECURITIES BEING OFFERED IN A SUBSEQUENT PLACEMENT (THE
“OFFERED SECURITIES”) BASED ON SUCH PURCHASER’S PRO RATA PORTION OF THE
AGGREGATE PURCHASE PRICE PAID BY THE PURCHASERS FOR ALL OF THE SHARES PURCHASED
HEREUNDER.


 


(E)                                  THE RESTRICTIONS CONTAINED IN PARAGRAPHS
(A), (B) AND (D) OF THIS SECTION 4.5 SHALL NOT APPLY TO EXCLUDED STOCK,


 


4.6                 SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL,
ON OR BEFORE 8:30 A.M., NEW YORK CITY TIME, ON MARCH 11, 2004, ISSUE A PRESS
RELEASE REASONABLY ACCEPTABLE TO THE PURCHASERS DISCLOSING ALL MATERIAL TERMS OF
THE TRANSACTIONS CONTEMPLATED HEREBY.  ON THE FIRST TRADING DAY FOLLOWING THE
CLOSING DATE, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K WITH THE
COMMISSION (THE “8-K FILING”) DESCRIBING THE TERMS OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH
CURRENT REPORT ON FORM 8-K THIS AGREEMENT AND THE FORM OF BOTH THE ADDITIONAL
INVESTMENT RIGHTS AND THE WARRANTS, IN THE FORM REQUIRED BY THE EXCHANGE ACT. 
THEREAFTER, THE COMPANY SHALL TIMELY FILE ANY FILINGS AND NOTICES REQUIRED BY
THE COMMISSION OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND PROVIDE COPIES THEREOF TO THE PURCHASERS PROMPTLY AFTER FILING. 
EXCEPT WITH RESPECT TO THE 8-K FILING AND THE PRESS RELEASE REFERENCED ABOVE (A
COPY OF WHICH WILL BE PROVIDED TO THE PURCHASERS FOR THEIR REVIEW AS EARLY

 

15

--------------------------------------------------------------------------------


 


AS PRACTICABLE PRIOR TO ITS FILING), THE COMPANY SHALL, AT LEAST TWO TRADING
DAYS PRIOR TO THE FILING OR DISSEMINATION OF ANY DISCLOSURE REQUIRED BY THIS
PARAGRAPH, PROVIDE A COPY THEREOF TO THE PURCHASERS FOR THEIR REVIEW.  THE
COMPANY AND THE PURCHASERS SHALL CONSULT WITH EACH OTHER IN ISSUING ANY PRESS
RELEASES OR OTHERWISE MAKING PUBLIC STATEMENTS OR FILINGS AND OTHER
COMMUNICATIONS WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER PARTY SHALL
ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT, FILING
OR OTHER COMMUNICATION WITHOUT THE PRIOR CONSENT OF THE OTHER, EXCEPT IF SUCH
DISCLOSURE IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY
PROVIDE THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT, FILING OR
OTHER COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT
PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY
PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING
MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT TO THE
EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN
WHICH CASE THE COMPANY SHALL PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH
DISCLOSURE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND
ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS NOT
TO, PROVIDE ANY PURCHASER WITH ANY MATERIAL NONPUBLIC INFORMATION REGARDING THE
COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE FILING OF THE 8-K FILING
WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH PURCHASER.  SUBJECT TO THE
FOREGOING, NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY PRESS RELEASES
OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF ANY PURCHASER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE
WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K
FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS REQUIRED BY APPLICABLE LAW
AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (I) EACH PURCHASER SHALL BE
CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).  EACH PRESS RELEASE DISSEMINATED DURING
THE 6 MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT AT THE TIME OF RELEASE
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


 


4.7               USE OF PROCEEDS.  EXCEPT AS SET FORTH ON SCHEDULE 4.8, THE
COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER FOR
WORKING CAPITAL PURPOSES AND NOT (I) FOR THE SATISFACTION OF ANY PORTION OF THE
COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE PAYABLES, AND ACCRUED EXPENSES IN
THE ORDINARY COURSE OF THE COMPANY’S BUSINESS AND PRIOR PRACTICES), (II) TO
REDEEM ANY COMPANY EQUITY OR EQUITY-EQUIVALENT SECURITIES, OR (III) TO SETTLE
ANY OUTSTANDING LITIGATION.


 


4.8                               REIMBURSEMENT.  IF ANY PURCHASER OR ANY OF ITS
AFFILIATES OR ANY OFFICER, DIRECTOR, PARTNER, CONTROLLING PERSON, EMPLOYEE OR
AGENT OF A PURCHASER OR ANY OF ITS AFFILIATES (A “RELATED PERSON”) BECOMES
INVOLVED IN ANY CAPACITY IN ANY PROCEEDING BROUGHT BY OR AGAINST ANY PERSON IN
CONNECTION WITH OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS SUCH
PURCHASER OR RELATED PERSON FOR ITS REASONABLE LEGAL AND OTHER EXPENSES
(INCLUDING THE COSTS OF ANY INVESTIGATION, PREPARATION AND TRAVEL) AND FOR ANY
LOSSES INCURRED IN CONNECTION THEREWITH, AS SUCH EXPENSES OR LOSSES ARE
INCURRED, EXCLUDING ONLY LOSSES THAT RESULT DIRECTLY FROM SUCH PURCHASER’S OR
RELATED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN ADDITION, THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH PURCHASER AND RELATED PERSON FROM
AND AGAINST ANY AND ALL LOSSES, AS INCURRED, ARISING OUT OF OR RELATING TO ANY
BREACH BY THE COMPANY OF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS
MADE BY THE COMPANY IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY
ALLEGATION BY A THIRD PARTY THAT, IF TRUE, WOULD CONSTITUTE SUCH A BREACH.  THE
CONDUCT OF ANY PROCEEDINGS FOR WHICH INDEMNIFICATION IS AVAILABLE UNDER THIS
PARAGRAPH SHALL BE GOVERNED BY SECTION 6.4(C) BELOW.  THE INDEMNIFICATION
OBLIGATIONS OF THE COMPANY UNDER THIS PARAGRAPH SHALL BE IN ADDITION TO ANY
LIABILITY THAT THE COMPANY MAY OTHERWISE HAVE AND SHALL BE BINDING UPON AND
INURE TO

 

16

--------------------------------------------------------------------------------


 


THE BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF
THE PURCHASERS AND ANY SUCH RELATED PERSONS.  THE COMPANY ALSO AGREES THAT
NEITHER THE PURCHASERS NOR ANY RELATED PERSONS SHALL HAVE ANY LIABILITY TO THE
COMPANY OR ANY PERSON ASSERTING CLAIMS ON BEHALF OF OR IN RIGHT OF THE COMPANY
IN CONNECTION WITH OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, EXCEPT TO THE EXTENT THAT ANY LOSSES INCURRED BY THE
COMPANY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE
PURCHASER OR RELATED PERSON IN CONNECTION WITH SUCH TRANSACTIONS.  IF THE
COMPANY BREACHES ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT, THEN, IN
ADDITION TO ANY OTHER LIABILITIES THE COMPANY MAY HAVE UNDER ANY TRANSACTION
DOCUMENT OR APPLICABLE LAW, THE COMPANY SHALL PAY OR REIMBURSE THE PURCHASERS ON
DEMAND FOR ALL COSTS OF COLLECTION AND ENFORCEMENT (INCLUDING REASONABLE
ATTORNEYS FEES AND EXPENSES).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY SPECIFICALLY AGREES TO REIMBURSE THE PURCHASERS ON DEMAND FOR ALL
COSTS OF ENFORCING THE INDEMNIFICATION OBLIGATIONS IN THIS PARAGRAPH.


 

ARTICLE V

CONDITIONS

 


5.1               CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS. 
THE OBLIGATION OF EACH PURCHASER TO ACQUIRE SECURITIES AT THE CLOSING IS SUBJECT
TO THE SATISFACTION OR WAIVER BY SUCH PURCHASER, AT OR BEFORE THE CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
AS THOUGH MADE ON AND AS OF SUCH DATE; AND


 


(B)                                 PERFORMANCE.  THE COMPANY AND EACH OTHER
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION
DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO THE
CLOSING.


 


5.2               CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY.  THE
OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE CLOSING IS SUBJECT TO THE
SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE
FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE; AND


 


(B)                                 PERFORMANCE.  THE PURCHASERS SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING.


 

ARTICLE VI

REGISTRATION RIGHTS

 


6.1               SHELF REGISTRATION


 


(A)                                  AS PROMPTLY AS POSSIBLE, AND IN ANY EVENT
ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE WITH THE
COMMISSION A “SHELF” REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415.

 

17

--------------------------------------------------------------------------------


 


THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT
THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES ON FORM S-3, IN
WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE
HEREWITH AS THE PURCHASERS MAY CONSENT) AND SHALL CONTAIN (EXCEPT IF OTHERWISE
DIRECTED BY THE PURCHASERS AND REASONABLY ACCEPTED BY THE COMPANY) A “PLAN OF
DISTRIBUTION” SUBSTANTIALLY TO THE EFFECT ATTACHED HERETO AS EXHIBIT D.


 


(B)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT PRIOR TO THE
REQUIRED EFFECTIVENESS DATE, AND SHALL USE ITS BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
SECOND ANNIVERSARY OF THE EFFECTIVE DATE OR SUCH EARLIER DATE WHEN ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE CEASED TO BE
REGISTRABLE SECURITIES (THE “EFFECTIVENESS PERIOD”).


 


(C)                                  THE COMPANY SHALL NOTIFY EACH PURCHASER IN
WRITING PROMPTLY (AND IN ANY EVENT WITHIN ONE BUSINESS DAY) AFTER RECEIVING
NOTIFICATION FROM THE COMMISSION THAT THE REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE.


 


(D)                                 UPON THE OCCURRENCE OF ANY EVENT (AS DEFINED
BELOW) AND ON EVERY MONTHLY ANNIVERSARY THEREOF UNTIL THE APPLICABLE EVENT IS
CURED, AS PARTIAL RELIEF FOR THE DAMAGES SUFFERED THEREFROM BY THE PURCHASERS
(WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE UNDER THIS
AGREEMENT, AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO EACH PURCHASER AN
AMOUNT IN CASH, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.0% OF THE
AGGREGATE PURCHASE PRICE PAID BY SUCH PURCHASER HEREUNDER FOR THE FIRST MONTH
AND 1.5% FOR EACH MONTH THEREAFTER, PRORATED FOR ANY PARTIAL MONTH. THE PAYMENTS
TO WHICH A PURCHASER SHALL BE ENTITLED PURSUANT TO THIS SECTION 6.1(D) ARE
REFERRED TO HEREIN AS “EVENT PAYMENTS”.  ANY EVENT PAYMENTS PAYABLE PURSUANT TO
THE TERMS HEREOF SHALL APPLY ON A PRO-RATA BASIS FOR ANY PORTION OF A MONTH
PRIOR TO THE CURE OF AN EVENT.   IN THE EVENT THE COMPANY FAILS TO MAKE EVENT
PAYMENTS IN A TIMELY MANNER, SUCH EVENT PAYMENTS SHALL BEAR INTEREST AT THE RATE
OF 1.5% PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE PROVISIONS OF THIS
SECTION 6.1(D) WILL ONLY APPLY TO A PURCHASER IF, AT THE TIME OF THE OCCURRENCE
OF ANY EVENT, SUCH PURCHASER HOLDS AT LEAST 25% OF THE NUMBER OF SHARES ISSUED
TO SUCH PURCHASER ON THE DATE HEREOF (THE “EVENT THRESHOLD”).  FOR THE PURPOSES
OF CALCULATING THE EVENT THRESHOLD, A PURCHASER SHALL TAKE INTO ACCOUNT THE
AMOUNT OF SHARES HELD BY SUCH PURCHASER AND THE NUMBER OF ORDINARY SHARES
ISSUABLE UPON THE EXERCISE OF THE ADDITIONAL INVESTMENT RIGHT AND WARRANTS.


 


FOR SUCH PURPOSES, EACH OF THE FOLLOWING SHALL CONSTITUTE AN “EVENT”:


 

(I)                                     THE REGISTRATION STATEMENT IS NOT FILED
ON OR PRIOR TO THE FILING DATE OR IS NOT DECLARED EFFECTIVE ON OR PRIOR TO THE
REQUIRED EFFECTIVENESS DATE; PROVIDED, HOWEVER, THAT FOR THE PURPOSES OF THE
EVENT PAYMENT UNDER THIS SECTION 6.1(D) ONLY, THE COMPANY SHALL HAVE AN
ADDITIONAL 30 DAYS TO CURE THE FAILURE TO DECLARE THE REGISTRATION STATEMENT
EFFECTIVE ON OR PRIOR TO THE REQUIRED EFFECTIVENESS DATE BEFORE SUCH EVENT
PAYMENT IS DUE TO THE PURCHASERS UNDER THIS SECTION 6.1(D);

 

(II)                                  AFTER THE EFFECTIVE DATE, A PURCHASER IS
NOT PERMITTED TO SELL REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT
(OR A SUBSEQUENT REGISTRATION STATEMENT FILED IN REPLACEMENT THEREOF) FOR ANY
REASON FOR FIVE OR MORE TRADING DAYS (WHETHER OR NOT CONSECUTIVE);

 

18

--------------------------------------------------------------------------------


 

(III)                               AFTER THE EFFECTIVE DATE, ANY REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT ARE NOT LISTED ON AN ELIGIBLE
MARKET OR THE NASDAQ OTC BULLETIN BOARD;

 

(IV)                              THE COMPANY FAILS FOR ANY REASON TO DELIVER A
CERTIFICATE EVIDENCING ANY SECURITIES TO A PURCHASER WITHIN FIVE TRADING DAYS
AFTER DELIVERY OF SUCH CERTIFICATE IS REQUIRED PURSUANT TO ANY TRANSACTION
DOCUMENT, UNLESS SUCH FAILURE IS DUE TO THE TRANSFER AGENT’S FAILURE TO COMPLY
WITH TIMELY GIVEN INSTRUCTIONS BY THE COMPANY; OR

 

(V)                                 THE COMPANY FAILS TO HAVE AVAILABLE A
SUFFICIENT NUMBER OF AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED ORDINARY
SHARES AVAILABLE TO ISSUE UNDERLYING SHARES UPON ANY EXERCISE OF THE ADDITIONAL
INVESTMENT RIGHTS OR THE WARRANTS.

 


(E)                                  [RESERVED]


 


(F)                                    THE COMPANY SHALL NOT, PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT
OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, EXCEPT WITH RESPECT TO EXCLUDED STOCK.


 


(G)                                 IN THE EVENT THAT THE INITIAL REGISTRATION
STATEMENT DOES NOT INCLUDE ALL REGISTRABLE SECURITIES, THEN THE COMPANY SHALL
FILE AN ADDITIONAL REGISTRATION STATEMENT ON THE FILING DATE COVERING SUCH
REGISTRABLE SECURITIES.  THE COMPANY SHALL CAUSE SUCH ADDITIONAL REGISTRATION
STATEMENT TO BE EFFECTIVE ON OR PRIOR TO THE REQUIRED EFFECTIVENESS DATE.


 


(H)                               NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, FOLLOWING THE 30TH TRADING DAY FOLLOWING THE
EFFECTIVE DATE, THE COMPANY’S OBLIGATIONS HEREUNDER TO KEEP A REGISTRATION
STATEMENT CONTINUOUSLY IN EFFECT UNDER THE SECURITIES ACT SHALL BE SUSPENDED (A
“GRACE PERIOD”) IF, IN THE GOOD FAITH JUDGMENT OF THE COMPANY’S BOARD OF
DIRECTORS, IT IS ADVISABLE TO SUSPEND THE USE OF THE PROSPECTUS INCLUDED THEREIN
FOR A DISCRETE PERIOD OF TIME DUE TO PENDING MATERIAL CORPORATE DEVELOPMENTS OR
SIMILAR MATERIAL EVENTS THAT HAVE NOT YET BEEN PUBLICLY DISCLOSED AND AS TO
WHICH THE COMPANY BELIEVES THAT PUBLIC DISCLOSURE WOULD BE PREJUDICIAL TO THE
COMPANY OR ITS STOCKHOLDERS; PROVIDED, THAT THE REGISTRATION STATEMENT SHALL BE
SUSPENDED FOR A TOTAL OF NO MORE THAN TWO TIMES OR FOR A PERIOD OF MORE THAN
TWENTY (20) DAYS IN ANY TWELVE (12) MONTH PERIOD. THE PROVISIONS OF THIS
SECTION 6.1(D) SHALL NOT BE APPLICABLE DURING AND SHALL BE TOLLED AS A RESULT OF
ANY GRACE PERIOD. IMMEDIATELY AFTER THE END OF ANY GRACE PERIOD UNDER THIS
SECTION 6.1(H), THE COMPANY SHALL TAKE ALL ACTIONS THAT MAY BE REASONABLY
NECESSARY (INCLUDING FILING ANY REQUIRED SUPPLEMENTAL PROSPECTUS) TO RESTORE THE
EFFECTIVENESS OF THE APPLICABLE REGISTRATION STATEMENT AND THE ABILITY OF THE
PURCHASERS TO PUBLICLY RESELL THEIR REGISTRABLE SECURITIES PURSUANT TO SUCH
EFFECTIVE REGISTRATION STATEMENT.


 


6.2               REGISTRATION PROCEDURES.


 


(I)                     IN CONNECTION WITH THE COMPANY’S REGISTRATION
OBLIGATIONS HEREUNDER, THE COMPANY SHALL:


 


(A)                                  NOT LESS THAN TWO TRADING DAYS PRIOR TO THE
FILING OF A REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT,
OR NOT LESS THAN ONE TRADING DAY FOR ANY SUPPLEMENT THERETO (INCLUDING ANY
DOCUMENT THAT WOULD BE INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE), THE COMPANY SHALL (I) FURNISH TO EACH PURCHASER AND ANY COUNSEL
DESIGNATED BY ANY

 

19

--------------------------------------------------------------------------------


 


PURCHASER (EACH, A “PURCHASER COUNSEL”, AND VERTICAL VENTURES, LLC, A PURCHASER,
HAS INITIALLY DESIGNATED PROSKAUER ROSE LLP AS ITS PURCHASER COUNSEL) COPIES OF
ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS (OTHER THAN THOSE
INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE) WILL BE SUBJECT TO THE
REVIEW OF EACH PURCHASER AND PURCHASER COUNSEL, AND (II) CAUSE ITS OFFICERS AND
DIRECTORS, COUNSEL AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO
SUCH INQUIRIES AS SHALL BE NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE
COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF THE
SECURITIES ACT.  THE COMPANY SHALL NOT FILE A REGISTRATION STATEMENT OR ANY SUCH
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH PURCHASERS HOLDING
A MAJORITY OF THE REGISTRABLE SECURITIES SHALL REASONABLY OBJECT IN WRITING.


 


(B)                                 (I) PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR THE EFFECTIVENESS PERIOD AND DURING THE EFFECTIVE
PERIOD AND PREPARE AND FILE WITH THE COMMISSION SUCH ADDITIONAL REGISTRATION
STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER THE SECURITIES ACT ALL OF THE
REGISTRABLE SECURITIES; (II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR
AMENDED TO BE FILED PURSUANT TO RULE 424; (III) RESPOND AS PROMPTLY AS
REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN TEN DAYS, TO ANY COMMENTS RECEIVED
FROM THE COMMISSION WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY AMENDMENT
THERETO AND AS PROMPTLY AS REASONABLY POSSIBLE PROVIDE THE PURCHASERS TRUE AND
COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO THE
REGISTRATION STATEMENT; AND (IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT
DURING THE APPLICABLE PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE PURCHASERS THEREOF SET FORTH IN THE REGISTRATION STATEMENT AS
SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED


 


(C)                                  NOTIFY THE PURCHASERS OF REGISTRABLE
SECURITIES TO BE SOLD AND EACH PURCHASER COUNSEL AS PROMPTLY AS REASONABLY
POSSIBLE, AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING
NO LATER THAN ONE TRADING DAY THEREAFTER, OF ANY OF THE FOLLOWING EVENTS: (I)
THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF ANY
REGISTRATION STATEMENT; (II) THE COMMISSION COMMENTS IN WRITING ON ANY
REGISTRATION STATEMENT (IN WHICH CASE THE COMPANY SHALL DELIVER TO EACH
PURCHASER WHO REQUESTS A COPY OF SUCH COMMENTS AND OF ALL WRITTEN RESPONSES
THERETO); (III) ANY REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT IS
DECLARED EFFECTIVE; (IV) THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY REQUESTS ANY AMENDMENT OR SUPPLEMENT TO ANY REGISTRATION
STATEMENT OR PROSPECTUS OR REQUESTS ADDITIONAL INFORMATION RELATED THERETO; (V)
THE COMMISSION ISSUES ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR INITIATES ANY PROCEEDINGS FOR THAT PURPOSE; (VI) THE
COMPANY RECEIVES NOTICE OF ANY SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE
INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE; OR (VII) THE FINANCIAL
STATEMENTS INCLUDED IN ANY REGISTRATION STATEMENT BECOME INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN ANY REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE IS UNTRUE IN ANY MATERIAL RESPECT OR ANY REVISION TO A REGISTRATION
STATEMENT, PROSPECTUS OR OTHER DOCUMENT IS REQUIRED SO THAT IT WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)                                 USE COMMERCIALLY REASONABLE EFFORTS TO AVOID
THE ISSUANCE OF OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING
THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, OR

 

20

--------------------------------------------------------------------------------


 


(II) ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF
ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, AS SOON AS
POSSIBLE.


 


(E)                                  FURNISH TO EACH PURCHASER AND PURCHASER
COUNSEL, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION
STATEMENT AND EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING
THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE
FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)                                    PROMPTLY DELIVER TO EACH PURCHASER AND
PURCHASER COUNSEL, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS OR
PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST.  THE COMPANY HEREBY
CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING PURCHASERS IN CONNECTION WITH THE OFFERING AND SALE OF
THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(G)                                 (I) IN THE TIME AND MANNER REQUIRED BY EACH
TRADING MARKET, PREPARE AND FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES
LISTING APPLICATION OR NOTIFICATION COVERING ALL OF THE REGISTRABLE SECURITIES;
(II) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRABLE SECURITIES TO
BE APPROVED FOR LISTING ON EACH TRADING MARKET AS SOON AS POSSIBLE THEREAFTER;
(III) PROVIDE TO THE PURCHASERS EVIDENCE OF SUCH NOTIFICATION OR LISTING; AND
(IV) USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE LISTING OF SUCH
REGISTRABLE SECURITIES ON EACH SUCH TRADING MARKET OR ANOTHER ELIGIBLE MARKET.


 


(H)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, USE ITS BEST EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE
SELLING PURCHASERS AND RESPECTIVE PURCHASER COUNSEL IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS
ANY PURCHASER REQUESTS IN WRITING, TO KEEP EACH SUCH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD
AND TO DO ANY AND ALL OTHER ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT, PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (A) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 6.2(H), (B) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, (C) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION, (D) PROVIDE ANY UNDERTAKINGS THAT CAUSE THE COMPANY UNDUE EXPENSE
OR BURDEN, OR (E) MAKE ANY CHANGE IN ITS ARTICLES OF ASSOCIATION.


 


(I)                                     COOPERATE WITH THE PURCHASERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO A
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THIS AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH
REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES
AS ANY SUCH PURCHASERS MAY REQUEST.


 


(J)                                     UPON THE OCCURRENCE OF ANY EVENT
DESCRIBED IN SECTION 6.2(C)(VII), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NEITHER THE
REGISTRATION STATEMENT NOR SUCH PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO

 

21

--------------------------------------------------------------------------------


 


MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


 


(K)                                  COOPERATE WITH ANY DUE DILIGENCE
INVESTIGATION UNDERTAKEN BY THE PURCHASERS IN CONNECTION WITH THE SALE OF
REGISTRABLE SECURITIES, INCLUDING, WITHOUT LIMITATION, BY MAKING AVAILABLE ANY
DOCUMENTS AND INFORMATION; PROVIDED THAT THE COMPANY WILL NOT DELIVER OR MAKE
AVAILABLE TO ANY PURCHASER MATERIAL, NONPUBLIC INFORMATION UNLESS SUCH PURCHASER
SPECIFICALLY REQUESTS IN ADVANCE TO RECEIVE MATERIAL, NONPUBLIC INFORMATION IN
WRITING.


 


(L)                                     IF HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING OFFERED PURSUANT TO A REGISTRATION STATEMENT SELECT
UNDERWRITERS FOR THE OFFERING, THE COMPANY SHALL ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY FORM,
INCLUDING, WITHOUT LIMITATION, BY PROVIDING CUSTOMARY LEGAL OPINIONS, COMFORT
LETTERS AND INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS.


 


(M)                               COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION.


 

(ii)                  In connection with the registration of the Registrable
Securities, it shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Purchaser (or to make any payments or
other damages to such Purchaser  pursuant to Section 6.1) that such Purchaser
shall furnish to the Company the Selling Stockholder Questionnaire set forth on
Exhibit F hereto within 10 Trading Days of the Company’s written request.

 


6.3               REGISTRATION EXPENSES.  THE COMPANY SHALL PAY (OR REIMBURSE
THE PURCHASERS FOR) ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR
COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY, INCLUDING WITHOUT LIMITATION (A)
ALL REGISTRATION AND FILING FEES AND EXPENSES, INCLUDING WITHOUT LIMITATION
THOSE RELATED TO FILINGS WITH THE COMMISSION, ANY TRADING MARKET AND IN
CONNECTION WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (B) PRINTING
EXPENSES (INCLUDING WITHOUT LIMITATION EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES REQUESTED BY THE
PURCHASERS), (C) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (D) FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (E) FEES AND EXPENSES OF ALL OTHER
PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (F) ALL LISTING FEES TO BE PAID
BY THE COMPANY TO THE TRADING MARKET.


 


6.4               INDEMNIFICATION


 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH PURCHASER, THE OFFICERS,
DIRECTORS, PARTNERS, MEMBERS, AGENTS, BROKERS (INCLUDING BROKERS WHO OFFER AND
SELL REGISTRABLE SECURITIES AS PRINCIPAL AS A RESULT OF A PLEDGE OR ANY FAILURE
TO PERFORM UNDER A MARGIN CALL OF ORDINARY SHARES), INVESTMENT ADVISORS AND
EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH PURCHASER (WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT) AND THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS AND EMPLOYEES OF
EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
FROM AND AGAINST ANY AND ALL LOSSES, AS INCURRED, ARISING OUT OF OR RELATING TO
ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT
OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, EXCEPT TO THE EXTENT,
BUT ONLY TO THE EXTENT, THAT (I) SUCH UNTRUE STATEMENTS, ALLEGED UNTRUE
STATEMENTS, OMISSIONS OR ALLEGED

 

22

--------------------------------------------------------------------------------


 


OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO SUCH PURCHASER OR SUCH PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT
OF THE TYPE SPECIFIED IN SECTION 6.2(C)(V)-(VII), THE USE BY SUCH PURCHASER OF
AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  THE
COMPANY SHALL NOTIFY THE PURCHASERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 INDEMNIFICATION BY PURCHASERS. EACH
PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS
THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND
SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ALL LOSSES (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT TO APPEAL OR REVIEW)
ARISING SOLELY OUT OF ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF ANY OMISSION OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT
THERETO, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR
OMISSION IS CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY SUCH
PURCHASER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN SUCH REGISTRATION
STATEMENT OR SUCH PROSPECTUS OR TO THE EXTENT THAT (I) SUCH UNTRUE STATEMENTS OR
OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED
IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATES TO SUCH PURCHASER OR SUCH PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT
OF THE TYPE SPECIFIED IN SECTION 6.2(C)(V)-(VII), THE USE BY SUCH PURCHASER OF
AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO
THE RECEIPT BY SUCH PURCHASER OF THE ADVICE CONTEMPLATED IN SECTION 6.5.  IN NO
EVENT SHALL THE LIABILITY OF ANY SELLING PURCHASER HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH PURCHASER
UPON THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION
OBLIGATION.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH
DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE
SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR
LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT
SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH
DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE
SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING
PARTY.


 


AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE

 

23

--------------------------------------------------------------------------------


 


AT THE EXPENSE OF SUCH INDEMNIFIED PARTY OR PARTIES UNLESS:  (I) THE
INDEMNIFYING PARTY HAS AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; OR (II)
THE INDEMNIFYING PARTY SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH
PROCEEDING AND TO EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PARTY IN ANY SUCH PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED IN
WRITING BY COUNSEL THAT A CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME
COUNSEL WERE TO REPRESENT SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN
WHICH CASE, IF SUCH INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING
THAT IT ELECTS TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING
PARTY, THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE
THEREOF AND SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY). 
THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY
PENDING PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS A PARTY, UNLESS
SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM
ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.

 


ALL FEES AND EXPENSES OF THE INDEMNIFIED PARTY (INCLUDING REASONABLE FEES AND
EXPENSES TO THE EXTENT INCURRED IN CONNECTION WITH INVESTIGATING OR PREPARING TO
DEFEND SUCH PROCEEDING IN A MANNER NOT INCONSISTENT WITH THIS SECTION) SHALL BE
PAID TO THE INDEMNIFIED PARTY, AS INCURRED, WITHIN TEN TRADING DAYS OF WRITTEN
NOTICE THEREOF TO THE INDEMNIFYING PARTY (REGARDLESS OF WHETHER IT IS ULTIMATELY
DETERMINED THAT AN INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER; PROVIDED, THAT THE INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED
PARTY TO UNDERTAKE TO REIMBURSE ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS
FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO
INDEMNIFICATION HEREUNDER).

 


(D)                                 CONTRIBUTION.  IF A CLAIM FOR
INDEMNIFICATION UNDER SECTION 6.4(A) OR (B) IS UNAVAILABLE TO AN INDEMNIFIED
PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN
OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR
INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR
OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL
BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.4(C),
ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH
PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN
INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION WAS AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 


THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS SECTION 6.4(D) WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY
OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 6.4(D), NO PURCHASER SHALL BE
REQUIRED TO CONTRIBUTE, IN THE AGGREGATE, ANY AMOUNT IN EXCESS OF THE AMOUNT BY
WHICH THE PROCEEDS ACTUALLY RECEIVED BY SUCH PURCHASER FROM THE SALE OF THE
REGISTRABLE SECURITIES SUBJECT TO THE PROCEEDING EXCEEDS THE AMOUNT OF ANY
DAMAGES THAT SUCH PURCHASER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH
UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON
GUILTY OF

 

24

--------------------------------------------------------------------------------


 


FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.

 


THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS SECTION ARE IN
ADDITION TO ANY LIABILITY THAT THE INDEMNIFYING PARTIES MAY HAVE TO THE
INDEMNIFIED PARTIES.

 


6.5               DISPOSITIONS.  EACH PURCHASER AGREES THAT IT WILL COMPLY WITH
THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO IT
IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT.  EACH PURCHASER FURTHER AGREES THAT, UPON RECEIPT OF A NOTICE FROM
THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTIONS
6.2(C)(V), (VI) OR (VII), SUCH PURCHASER WILL DISCONTINUE DISPOSITION OF SUCH
REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT UNTIL SUCH PURCHASER’S
RECEIPT OF THE COPIES OF THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION
STATEMENT CONTEMPLATED BY SECTION 6.2(J), OR UNTIL IT IS ADVISED IN WRITING (THE
“ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE
RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE
APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


6.6               NO PIGGYBACK ON REGISTRATIONS.  NEITHER THE COMPANY NOR ANY OF
ITS SECURITY HOLDERS (OTHER THAN THE PURCHASERS IN SUCH CAPACITY PURSUANT
HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN THE REGISTRATION STATEMENT
OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT AFTER THE DATE
HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY OF ITS SECURITY
HOLDERS, IN EITHER CASE WITHOUT THE CONSENT OF PURCHASERS HOLDING A MAJORITY OF
THE REGISTRABLE SECURITIES.


 


6.7                               PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME
DURING THE EFFECTIVENESS PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT
COVERING ALL OF THE REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO
PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN
OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT
OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS
PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO
EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY
ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION
OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH PURCHASER
WRITTEN NOTICE OF SUCH DETERMINATION AND IF, WITHIN FIVE DAYS AFTER RECEIPT OF
SUCH NOTICE, ANY SUCH PURCHASER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL
INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE
SECURITIES SUCH PURCHASER REQUESTS TO BE REGISTERED; PROVIDED THAT, IF THE
MANAGING UNDERWRITER OR UNDERWRITERS OF ANY SUCH OFFERING HAVE INFORMED THE
COMPANY, THAT IT IS THEIR OPINION THAT THE TOTAL NUMBER OF SHARES WHICH THE
COMPANY (SUCH SHARES, “PRIMARY SHARES”), HOLDERS OF REGISTRABLE SHARES AND ANY
OTHER PERSON PARTICIPATING IN SUCH REGISTRATION (SUCH SHARES, “OTHER SHARES”)
INTEND TO INCLUDE IN SUCH OFFERING WOULD INTERFERE WITH THE SUCCESSFUL MARKETING
(INCLUDING PRICING) OF SUCH OFFERING, THEN THE NUMBER OF PRIMARY SHARES,
REGISTRABLE SHARES AND OTHER SHARES PROPOSED TO BE INCLUDED IN SUCH REGISTRATION
SHALL  BE INCLUDED IN THE FOLLOWING ORDER: (I) FIRST, THE PRIMARY SHARES; AND
(II) SECOND, THE REGISTRABLE SHARES AND THE OTHER SHARES, PRO RATA AMONG HOLDERS
OF REGISTRABLE SHARES AND THE HOLDERS OF OTHER SHARES THAT HAVE REQUESTED THAT
THEIR REGISTRABLE SHARES OR OTHER SHARES, AS APPLICABLE, BE INCLUDED IN SUCH
REGISTRATION BASED UPON THE NUMBER OF REGISTRABLE SHARES OR OTHER SHARES, AS
APPLICABLE, THAT EACH SUCH HOLDER OF REGISTRABLE SHARES OR OTHER SHARES HAS
REQUESTED TO BE REGISTERED.


 

ARTICLE VII

MISCELLANEOUS

 


7.1               TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY
OR ANY PURCHASER, BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT
BEEN CONSUMMATED BY THE THIRD BUSINESS

 

25

--------------------------------------------------------------------------------


 


DAY FOLLOWING THE DATE OF THIS AGREEMENT; PROVIDED THAT NO SUCH TERMINATION WILL
AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR
PARTIES).


 


7.2               FEES AND EXPENSES.  AT THE CLOSING, THE COMPANY SHALL PAY TO
VERTICAL VENTURES, LLC AN AGGREGATE OF $30,000 FOR THEIR LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH ITS DUE DILIGENCE AND THE PREPARATION AND
NEGOTIATION OF THE TRANSACTION DOCUMENTS, OF WHICH AMOUNT $10,000 HAS BEEN
PREVIOUSLY PAID BY THE COMPANY TO THE PURCHASER COUNSEL.  IN LIEU OF THE
FOREGOING PAYMENT, VERTICAL VENTURES, LLC MAY RETAIN SUCH AMOUNT AT THE CLOSING.
EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS TO THE CONTRARY, EACH
PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND
OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO
THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER
TAXES AND DUTIES LEVIED IN CONNECTION WITH THE ISSUANCE OF THE SECURITIES.


 


7.3               ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH
THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS,
WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND
SCHEDULES.  AT OR AFTER THE CLOSING, AND WITHOUT FURTHER CONSIDERATION, THE
COMPANY WILL EXECUTE AND DELIVER TO THE PURCHASERS SUCH FURTHER DOCUMENTS AS MAY
BE REASONABLY REQUESTED IN ORDER TO GIVE PRACTICAL EFFECT TO THE INTENTION OF
THE PARTIES UNDER THE TRANSACTION DOCUMENTS.


 


7.4               NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH NOTICES AND
COMMUNICATIONS ARE THOSE SET FORTH ON THE SIGNATURE PAGES HEREOF, OR SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS MAY BE DESIGNATED IN WRITING HEREAFTER, IN THE
SAME MANNER, BY ANY SUCH PERSON.


 


7.5               AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN
AMENDMENT, BY THE COMPANY AND PURCHASERS COLLECTIVELY PURCHASING AT LEAST 51% OF
THE SHARES OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY
PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER
IMPAIR THE EXERCISE OF ANY SUCH RIGHT.  NOTWITHSTANDING THE FOREGOING, A WAIVER
OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF PURCHASERS UNDER ARTICLE VI AND THAT DOES
NOT DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER PURCHASERS MAY BE GIVEN BY
PURCHASERS HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH
SUCH WAIVER OR CONSENT RELATES.


 


7.6               CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY,
DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

26

--------------------------------------------------------------------------------


 


7.7               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED
ASSIGNS.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY PURCHASER MAY
ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER
ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE AGREES IN WRITING
TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE PROVISIONS
HEREOF THAT APPLY TO THE “PURCHASERS.”  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, SECURITIES MAY BE ASSIGNED TO ANY PERSON IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.


 


7.8               NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT THAT EACH RELATED PERSON IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 4.8 AND EACH INDEMNIFIED PARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 6.4 AND (IN EACH CASE) MAY ENFORCE THE PROVISIONS OF SUCH
SECTIONS DIRECTLY AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


 


7.9               GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
BROUGHT BY THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR
WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY
IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY THE COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.


 


7.10           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES SHALL SURVIVE FOR
TWO YEARS FOLLOWING THE CLOSING. THE AGREEMENTS AND COVENANTS CONTAINED HEREIN
SHALL SURVIVE THE CLOSING AND THE DELIVERY AND/OR EXERCISE OF THE SECURITIES, AS
APPLICABLE.


 


7.11           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.

 

27

--------------------------------------------------------------------------------


 


7.12           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


 


7.13           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


7.14           REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


7.15           REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


 


7.16           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A
PAYMENT OR PAYMENTS TO ANY PURCHASER HEREUNDER OR PURSUANT TO EITHER THE
ADDITIONAL INVESTMENT RIGHTS OR THE WARRANTS, OR ANY PURCHASER ENFORCES OR
EXERCISES ITS RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR
THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE,
RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE
RESTORED TO THE COMPANY BY A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


7.17           ADJUSTMENTS IN SHARE NUMBERS AND PRICES.  IN THE EVENT OF ANY
STOCK SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN ORDINARY SHARES
(OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF
TO RECEIVE DIRECTLY OR INDIRECTLY ORDINARY SHARES), COMBINATION OR OTHER SIMILAR
RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, EACH REFERENCE IN ANY
TRANSACTION DOCUMENT TO A NUMBER OF SHARES OR A PRICE PER SHARE SHALL BE AMENDED
TO APPROPRIATELY ACCOUNT FOR SUCH EVENT.


 


7.18           INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH PURCHASER TO
PURCHASE

 

28

--------------------------------------------------------------------------------


 


SHARES PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY SUCH PURCHASER INDEPENDENTLY
OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY INFORMATION, MATERIALS,
STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS, OPERATIONS, ASSETS,
PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF THE SUBSIDIARY WHICH MAY HAVE BEEN
MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE OF ANY OTHER
PURCHASER, AND NO PURCHASER OR ANY OF ITS AGENTS OR EMPLOYEES SHALL HAVE ANY
LIABILITY TO ANY OTHER PURCHASER (OR ANY OTHER PERSON) RELATING TO OR ARISING
FROM ANY SUCH INFORMATION, MATERIALS, STATEMENTS OR OPINIONS.  NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENT.  EACH PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS
ACTED AS AGENT FOR SUCH PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT
HEREUNDER AND THAT NO OTHER PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER
IN CONNECTION WITH MONITORING ITS INVESTMENT HEREUNDER.  EACH PURCHASER SHALL BE
ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO
BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE. EACH
PURCHASER REPRESENTS THAT IT HAS BEEN REPRESENTED BY ITS OWN SEPARATE LEGAL
COUNSEL IN ITS REVIEW AND NEGOTIATIONS OF THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS.  FOR REASONS OF ADMINISTRATIVE CONVENIENCE ONLY, THE PURCHASERS
ACKNOWLEDGE AND AGREE THAT THEY AND THEIR RESPECTIVE COUNSEL HAVE CHOSEN TO
COMMUNICATE WITH THE COMPANY THROUGH PROSKAUER ROSE LLP, BUT PROSKAUER ROSE LLP
REPRESENTS ONLY VERTICAL VENTURES, LLC.


 

[SIGNATURE PAGES TO FOLLOW]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

RADVIEW SOFTWARE LTD..

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address for Notice:

 

 

 

7 New England Exec. Park

 

Burlington, MA  01803

 

Phone: (781) 238-1100

 

Fax: (781) 238-8875

 

Attn:  President and Chief Executive Officer

 

 

 

 

With a copy to:Sharir, Shiv, Friedman & Co.

 

3 Azrieli Center, Triangular Tower

 

Tel Aviv 67023 Israel

 

Facsimile No.: 972-3-607-4778

 

Telephone No.: 972-3-607-4777

 

Attn:  Galai Sharir, Adv.

 

 

 

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York  10103

 

Facsimile No.:  212-318-3400

 

Telephone No.:  212-318-3000

 

Attn:  Neil Gold, Esq.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

--------------------------------------------------------------------------------


 

 

VERTICAL VENTURES, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Joshua Silverman

 

 

Title:

Partner

 

 

 

 

Taxpayer Identification No.:

 

 

 

Number of Units:

458,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

458,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

137,500

 

 

 

 

Underlying Shares subject to

 

Warrant B:

91,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

45,833

 

 

 

 

Underlying Shares subject to

 

Warrant D:

45,833

 

 

 

 

Address for Notice:

 

 

 

Vertical Ventures, LLC

 

641 Lexington Ave, 26th Floor

 

New York, NY  10022

 

Facsimile No.:  (212) 207-3452

 

Telephone No.: (212) 974-3070

 

Attn: Joshua Silverman

 

 

With a copy to: Proskauer Rose LLP

 

1585 Broadway

 

New York, New York 10036-8299

 

Facsimile No.:  (212) 969-2900

 

Telephone No.:  (212) 969-3000

 

Attn:  Adam J. Kansler, Esq.

 

--------------------------------------------------------------------------------


 

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Scott M. Wallace

 

Title:

Authorized Signatory

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

 

Number of Units:

833,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

833,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

250,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

166,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

83,333

 

 

 

 

Underlying Shares subject to

 

Warrant D:

83,333

 

 

 

 

 

 

Address for Notice:

 

 

 

c/o Highbridge Capital Management, LLC

 

9 West 57th Street, 27th  Floor

 

New York, NY 10019

 

Facsimile No.:  (212) 751-0755

 

Telephone No.: (212) 287-4720

 

Attn:  Ari J. Storch / Adam J. Chill

 

--------------------------------------------------------------------------------


 

 

OMICRON MASTER TRUST

 

 

 

 

 

By:

 

 

 

 

 

Name:

Bruce Bernstein

 

Title:

Managing Partner

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

416,666

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

416,666

 

 

 

 

Underlying Shares subject to

 

Warrant A:

125,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

83,333

 

 

 

 

Underlying Shares subject to

 

Warrant C:

41,666

 

 

 

 

Underlying Shares subject to

 

Warrant D:

41,666

 

 

 

 

Address for Notice:

 

 

 

810 Seventh Ave., 39th Fl.

 

New York, NY 10019

 

Facsimile No.:  (212) 803-5263

 

Telephone No.: (212) 803-5269

 

Attn:  Brian Daly

 

 

 

--------------------------------------------------------------------------------


 

 

CRANSHIRE CAPITAL, L.P.

 

 

 

By:

 

 

 

 

 

Name:

Keith Goodman

 

Title:

CFO—Downsview Capital

 

 

The General Partner

 

 

 

Taxpayer Identification No.:

 

 

 

Number of Units:

333,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

333,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

100,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

66,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

33,333

 

 

 

 

Underlying Shares subject to

 

Warrant D:

33,333

 

 

 

 

 

 

Address for Notice:

 

 

 

Cranshire Capital, LP

 

666 Dundee Rd., Suite 1901

 

Northbrook, IL 60062

 

Facsimile No.:  (847) 562-9031

 

Telephone No.: (847) 562-9030

 

Attn:  Mitchell P. Kopin

 

--------------------------------------------------------------------------------


 

 

SCOT COHEN

 

 

 

 

 

By:

 

 

 

Name:

Scot Cohen

 

Title:

Managing Partner

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

50,000

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

50,000

 

 

 

 

Underlying Shares subject to

 

Warrant A:

15,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

10,000

 

 

 

 

Underlying Shares subject to

 

Warrant C:

5,000

 

 

 

 

Underlying Shares subject to

 

Warrant D:

5,000

 

 

 

 

 

 

Address for Notice:

 

 

 

Vertical Ventures LLC

 

641 Lexington Avenue

 

New York, NY 10022

 

Facsimile No.:  (212) 207-3452

 

Telephone No.: (212) 974-3070

 

Attn:  Scot Cohen

 

--------------------------------------------------------------------------------


 

 

AMNON MANDELBAUM

 

 

 

By:

 

 

 

Name:

Amnon Mandelbaum

 

Title:

 

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

180,000

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

180,000

 

 

 

 

Underlying Shares subject to

 

Warrant A:

54,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

36,000

 

 

 

 

Underlying Shares subject to

 

Warrant C:

18,000

 

 

 

 

Underlying Shares subject to

 

Warrant D:

18,000

 

 

 

 

 

 

Address for Notice:

 

 

 

345 East 94th Street, Apt. 14A

 

New York, NY 10128

 

Facsimile No.:  (212) 750-7277

 

Telephone No.: (212) 421-1616

 

Attn:  Amnon Mandelbaum

 

--------------------------------------------------------------------------------


 

 

IROQUOIS CAPITAL LP

 

 

 

By:

 

 

 

Name:

Joshua Silverman

 

Title:

Partner

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

166,667

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

166,667

 

 

 

 

Underlying Shares subject to

 

Warrant A:

50,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

33,333

 

 

 

 

Underlying Shares subject to

 

Warrant C:

16,667

 

 

 

 

Underlying Shares subject to

 

Warrant D:

16,667

 

 

 

 

 

 

Address for Notice:

 

 

 

Iroquois Capital LP

 

641 Lexington Ave., 26th Floor

 

New York, NY 110022

 

Facsimile No.:  (212) 207-3452

 

Telephone No.: (212) 974-3070

 

Attn:   Joshua Silverman

 

 

With a copy to:

Proskauer Rose LLP

 

 

1585 Broadway

 

New York, New York 10036-2900

 

Facsimile No.:  (212) 969-2900

 

Telephone No.:  (212) 969-3000

 

Attn:  Adam J. Kansler, Esq.

 

 

 

 

--------------------------------------------------------------------------------


 

 

DAVID I. GOODFRIEND

 

 

 

 

 

By:

 

 

 

Name:

David I. Goodfriend

 

Title:

 

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

20,000

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

20,000

 

 

 

 

Underlying Shares subject to

 

Warrant A:

6,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

4,000

 

 

 

 

Underlying Shares subject to

 

Warrant C:

2,000

 

 

 

 

Underlying Shares subject to

 

Warrant D:

2,000

 

 

 

 

 

 

Address for Notice:

 

 

 

10 Camelot Drive

 

Livingston, NJ 07039

 

Facsimile No.:  (212) 750-7277

 

Telephone No.: (212) 421-1616

 

Attn:  David I. Goodfriend

 

--------------------------------------------------------------------------------


 

 

F. BERDON CO. LP

 

 

 

 

 

By:

 

 

 

Name:

Frederick Berdon

 

Title:

Partner

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

125,000

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

125,000

 

 

 

 

Underlying Shares subject to

 

Warrant A:

37,500

 

 

 

 

Underlying Shares subject to

 

Warrant B:

25,000

 

 

 

 

Underlying Shares subject to

 

Warrant C:

12,500

 

 

 

 

Underlying Shares subject to

 

Warrant D:

12,500

 

 

 

 

 

 

Address for Notice:

 

 

 

717 Post Road, Suite 105

 

Scarsdale, NY 10577

 

Facsimile No.:  (914) 694-6335

 

Telephone No.: (914) 694-5857

 

Attn:  Frederick Berdon

 

--------------------------------------------------------------------------------


 

 

PLATINUM LONG TERM GROWTH LLC

 

 

 

 

 

By:

 

 

 

Name:

Mark Nordlicht

 

Title:

General Partner

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

333,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

333,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

100,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

66,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

33,333

 

 

 

 

Underlying Shares subject to

 

Warrant D:

33,333

 

 

 

 

 

 

Address for Notice:

 

 

 

152 W. 53rd Street, 54th Floor

 

New York, NY 10019

 

Facsimile No.:  (212) 581-0002

 

Telephone No.: (212) 581-0500

 

Attn:  Mark Nordlicht

 

--------------------------------------------------------------------------------


 

 

ALEXANDRA GLOBAL MASTER FUND LTD.

 

 

 

 

 

By:

Alexandra Investment Management, as Investment Advisor

 

Name:

Vadim Iosilevich

 

Title:

Principal

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

333,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

333,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

100,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

66,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

33,333

 

 

 

 

Underlying Shares subject to

 

Warrant D:

33,333

 

 

 

 

 

 

Address for Notice:

 

 

 

Alexandra Investment Management

 

767 Third Avenue, 39th Floor

 

New York, NY 10017

 

Facsimile No.:  (212) 202-4293

 

Telephone No.: (212) 301-1858

 

Attn:  Slava Volman

 

--------------------------------------------------------------------------------


 

 

PAUL MASTERS

 

 

 

By:

 

 

 

Name:

Paul Masters

 

Title:

 

 

 

 

 

Taxpayer Identification No.:

 

 

 

 

 

Number of Units:

83,333

 

 

 

 

Underlying Shares subject to

 

Additional Investment Rights:

83,333

 

 

 

 

Underlying Shares subject to

 

Warrant A:

25,000

 

 

 

 

Underlying Shares subject to

 

Warrant B:

16,667

 

 

 

 

Underlying Shares subject to

 

Warrant C:

8,333

 

 

 

 

Underlying Shares subject to

 

Warrant D:

8,333

 

 

 

 

 

 

Address for Notice:

 

 

 

100 S. Salem Road

 

Ridgefield, CT 06877

 

Facsimile No.:  (914) 694-6335

 

Telephone No.: (914) 694-5857

 

Attn:  Paul Master

 

--------------------------------------------------------------------------------


 

Exhibits:

 

A

 

Form of Additional Investment Right

B

 

Form of Warrant

C

 

Opinion of Company Counsel

D

 

Plan of Distribution

E

 

Transfer Agent Instructions

F

 

Selling Stockholder Questionnaire

 

--------------------------------------------------------------------------------